Case 1:18-cr-20685-KMW  Document 304-17 Entered on FLSD Docket 02/17/2021 Page 1 of 2
                     GOVERNMENT
                       EXHIBIT
                         35
                      18-cr-20685
     Case
2/2/2021        1:18-cr-20685-KMW Document 304-17 Balances
                                                   Entered andon  FLSD Docket 02/17/2021 Page 2 of 2
                                                              holdings
         Market information is provided by Thomson Reuters. Disclaimer

         Additional information about prices for other products and outside investments.




   CONNECT WITH US®

        Facebook                Vanguard News                      YouTube                 Mobile app       Twitter           LinkedIn        RSS Feed



   My Accounts                                                            Investing                     Advice & Retirement         News & Perspectives       Benefits & Costs
   Account overview                  Investment prices &                  Investment products           Advice Overview             Markets & economy         Why we're different
                                     returns                              Account types                 Investing goals             How to invest             Benefits
   Balances & holdings
                                     Portfolio Watch                      Rollovers & transfers         Retirement planning         Financial management      Costs & fees
   Cost basis
                                                                                                        Investor education          Planning for retirement   Account conveniences
                                     Tax center
   Dividends & capital                                                                                  Calculators & tools         Investing for life
   gains                             Retirement                                                                                     events
                                                                                                        Tax-filing information
                                     contributions,
   Buy & Sell                                                                                           Forms                       Living in retirement
                                     distr butions & RMDs
   Transaction history
                                     Messages
   Statements
                                     Service options
   Personal performance              checklist

                                     Profile & account
                                     settings




   Vanguard funds not held in a brokerage account are held by The Vanguard Group, Inc., and are not protected by SIPC. Brokerage assets are held by Vanguard Brokerage Services, a
   division of Vanguard Marketing Corpora ion, member FINRA and SIPC .

   © 1995–2021 The Vanguard Group, Inc. All rights reserved. Vanguard Marke ing Corporation, Distributor of the Vanguard Funds. Your use of this site signifies that you accept our
   terms and conditions of use.

   Privacy center | Do Not Sell My Personal Informa ion | Security center | Accessibility | Technical support | Mutual fund prospectuses |


   ETF (exchange-traded fund) prospectuses | Special no ice to non-U.S. investors | Careers | Mobile app | Social media |                       AdChoices




https://personal.vanguard.com/us/TPView#                                                                                                                                              2/2
